Title: From George Washington to Timothy Pickering, 10 February 1799
From: Washington, George
To: Pickering, Timothy



Dear Sir
Mount Vernon 10th Feby 1799

Your letters of the 24th of the last, and 2d of the present Month, have been duly received; for which, & their enclosures, I thank you.
I am not surprised that some Members of the Ho. of Representatives should dis-relish your Report. It contains remarks, and speaks truths which they are desirous should be unknown to the People. I wish the parts which were left out, had been retained. The crisis, in my opinion, calls loudly for plain dealing; that the Citizens at large may be well informed, and decide, with respect to public measures, upon a thorough knowledge of facts. Concealment,

is a species of mis-information; and misrepresentation and false alarms found the ground work of opposition. The plan of wch is, to keep the People as much as possible in ignorance & terror; for it is believed by themselves that a perfect understanding of our real situation, in regard to our foreign relations would be a death blow to their consequence and struggles; & for that reason, have always something on foot to disquiet the public mind.
I am sorry to hear that Mr Gerry is pursuing a mischevous path. That he was led astray by his own vanity & self importance, and was the dupe of Diplomatic Skill, I never had a doubt; but these doubts were accompanied by faint hopes (faint indeed they were) that he possessed candour, fortitude & manliness enough to have come forward with an open declaration that, he had been practised upon, & was deceiv’d—But Mr Gerry’s Mind is not enlarged enough for such conduct as this; especially, assailed as I presume it was on his arrival, by those whose labours are unceasing, to inculcate their doctrines of hostility against the proceedings of their own government.
The Session of Congress is drawing fast to a close; what traits it will leave behind of strong, & energetic measures, remains to be seen: Such I hope as will shew that, we are ready at all times to negociate upon fair, & honorable terms, but never to be bullied or duped into them. With very great esteem & regd I am always Yours

Go: Washington

